Citation Nr: 9921288	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to November 
1967.  

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased rating for post-
traumatic stress disorder.  During the pendency of this appeal 
the veteran relocated and this appeal was certified to the Board 
of Veterans' Appeals (Board) from the VARO in Reno, Nevada.  

In April 1998 the Board remanded the veteran's claim to the RO 
for further development.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") in 
Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by 
the Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Board has reviewed the claims folder and determined 
that the requested development has been accomplished to the 
extent possible.  


FINDING OF FACT

The veteran's PTSD results in no more than considerable 
impairment of social and industrial adaptability with disturbance 
of affect and reduced reliability and productivity but without 
deficiencies in most areas or inability in establishing and 
maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996);  38 C.F.R. § 4.130; Diagnostic Code 9411, 61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking when the veteran is 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new regulations 
for rating disability due to mental disorders.  Prior to November 
7, 1996, VA regulations provided a 30 percent evaluation when 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

A 50 percent evaluation is assigned when the ability to establish 
effective or favorable relationships with people was considerably 
impaired and flexibility, efficiency, and reliability levels were 
so reduced by reasons of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation required that the ability to establish 
and maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  A 100 percent evaluation was warranted if a veteran 
was demonstrably unable to obtain or retain employment due to 
post-traumatic stress disorder.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for Mental 
Disorders was amended and redesignated.  The new criteria 
provided a 30 percent evaluation when occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events) 
is demonstrated.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships is demonstrated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

A 100 percent evaluation requires total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own names.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Factual Background. 

In October 1989 the veteran submitted a claim for service 
connection for post-traumatic stress disorder and the RO in March 
1991 after consideration of pertinent service records and VA 
medical reports granted service connection and assigned a 10 
percent rating.  The RO in June 1992 increased the rating for 
post-traumatic stress disorder to 30 percent after considering 
additional VA medical records and the record of more recent 
psychiatric examination. 

The veteran submitted a copy of his settlement agreement with the 
Postal Service in October 1992.  The agreement required that the 
Postal Service assist the veteran in applying for disability 
retirement and that the veteran resign from the Postal Service 
within thirty days of completion of his application.  

He filed a claim for a total rating based on unemployability due 
to service connected disability in November 1992.  The RO denied 
the claim in March 1993 and the veteran did not appeal that 
decision.  

VA reexamined the veteran in May 1996 to assess the current level 
of disability.  The veteran reported that he was last evaluated 
in 1993 and that he had not been receiving any treatment since 
then.  He reported that he was still uncomfortable around people.  
He was apprehensive about leaving his apartment.  At times he can 
sense that he was being followed or even hunted down.  
Consequently, it was hard for him to relax.  He was always 
checking over his shoulder for the movements of people and things 
around him.  All of these feelings were much worse at night.  He 
could be quite quick tempered and irritable.  He had lost his 
temper with the clerk of the compensation and pension department 
that morning.  He had nightmares about his combat experiences 
once or twice a week.  Intrusive thoughts varied based on his 
encountering various triggers.  He was getting some enjoyment 
from life.  He had a few friends.  He was engaged to a woman who 
was from his childhood hometown.  He was living by himself.  He 
and his fiancée were anticipating a move to Las Vegas.  He got 
along well with her, but was worried about the closeness should 
they actually get married.  He drank up to a six pack of beer a 
day.  He enjoyed some reading.  He did light woodworking.  He had 
not been employed since March 1993. He had been on disability 
retirement from the Post Office since that time.  He stated that 
he was forced to retire.  

Mental status examination revealed that the veteran was dressed 
appropriately.  His speech was fluent and logically constructed.  
His dress was appropriate.  His mood was generally appropriate.  
He showed some mild anxiety, particularly about his 
distrustfulness around people.  There was no psychotic thinking, 
suicidal or homicidal ideation.  He was alert and oriented in all 
spheres.  He did mental arithmetic and proverb abstraction well.  
He responded appropriately to test items of judgment.  His recall 
memory was two of four items recalled spontaneously after a delay 
of five minutes and four of four items recalled with clues or a 
hint.  His insight was fair.  The diagnosis was post-traumatic 
stress disorder.  A GAF of 60 was assigned.  

In July 1996 VA records reveal that the veteran admitted that he 
had threatened to kill someone.  He was feeling pushed to the 
limit.  As a result he retired from the Post Office under 
"undesirable circumstances."  He came to the clinic with his 
significant other for help.  He wanted them to have a good 
relationship.  He was drinking beer to help him sleep and dull 
his symptoms.  He was a very polite quiet fellow.  A mental 
status examination revealed that the veteran was adequately 
groomed.  He was anxious and depressed.  His speech was nervous 
and soft.  His though content was depressive.  His perceptions 
were normal.  His memory was normal.  He had limited insight.  

August 1996 VA records relate that the veteran had recently moved 
from California to Las Vegas.  He went to the Las Vegas VA for 
help.  He was not working.  He was unable to be around lots of 
people.  He was having sleep problems and nightmares.  He was 
having dreams of being killing and killing someone.  He was 
getting anxious and depressed.  He was started on medication, 
Trazadone and Zoloft.  

VA records from October 1996 reveal that the veteran was doing 
well with medication.  He was able to stay calm and sleep at 
night.  He was still staying by himself for the most part.  

November 1996 VA records reveal that the veteran was taking Xanax 
during the day to calm him down.  He was taking Trazadone to help 
him sleep.  He was dealing with his anger by being by himself.  
He was able to talk with his girlfriend but avoided communication 
with others.  There was no suicidal or homicidal ideation.  

A VA examination was performed in December 1998.  The veteran had 
last been seen in the VA Mental Health clinic in January 1997.  
He had stopped coming to the post-traumatic stress disorder group 
because he wanted to forget about Vietnam.  He was not taking any 
medication.  He had been working at the VA canteen for about a 
year.  He worked from 10:30 in the morning until 2:00 in the 
afternoon five days a week.  He did not feel that he could work 
for the full eight hours because he would get too stressed.  He 
did not want to get sick again, like what happened to him before 
when he was working at the Post Office.  He had a girlfriend.  
They had known each other since they were sixteen.  The 
relationship had been on and off.  

The veteran complained that he still had nightmares and dreams 
about Vietnam, but not as often.  They occurred two or three 
times a month.  He was still a loner.  He did not want to be with 
people as he felt he could not trust them.  When he got home from 
work he liked to relax with a beer and watch television.  
Occasionally, he would get flashbacks that could be featured by 
anything that reminded him of Vietnam.  The smell of dead bodies 
continued to hound him.  He admitted to depressive spells because 
he felt he had not done anything with his life.  He denied any 
suicidal ideation.  He got irritated and aggravated easily even 
at work.  

Mental status examination revealed that the veteran was quite 
pleasant and engaging.  He was very polite in his demeanor 
answering questions softly and coherently.  He showed no memory 
impairment both for recent and remote events. He denied any 
delusions or hallucinations.  Affect and mood were appropriate.  
There were no overt signs of depression or agitation.  He was 
alert and oriented.  His insight and judgment were adequate.  

The examiner stated that because the veteran was able to work 
four hours a day, it was an indication that his post-traumatic 
stress disorder symptoms had not gotten worse.  He continued to 
have nightmares and dreams.  He was quick tempered and had 
depressive spells.  The diagnosis was post-traumatic stress 
disorder, chronic, moderate.  On Axis IV it was noted that he had 
psychosocial and environmental problems of moderate degree, with 
isolation, not trusting people and being quick tempered.  The 
examiner assigned a GAF of 51 with moderate difficulty in social 
and occupational functioning.  

Analysis.  The Board must consider the factors as enumerated in 
the various rating criteria for determining the current level of 
disability from the service-connected post-traumatic stress 
disorder.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As the Board noted above new regulations have been published for 
rating mental disorders during the pendency of the veteran's 
appeal.  Consistent with the decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior to and subsequent to November 7, 1996.  

In March 1997 the VA General Counsel addressed the question of 
whether the amendments to the Schedule for Rating Disabilities 
pertaining to the ratings for mental disorders which became 
effective November 7, 1996 contained liberalizing criteria.  In 
VAOPGCPREC 11-97 (O.G.C. 11-97) the General Counsel held that the 
question as to whether the new criteria were more beneficial to 
the claimant must be resolved on an individual basis.

In Rhodan v. West, 12 Vet. App. 55 (1998) the Court addressed the 
effective date of the revised criteria for rating mental 
disorders.  The Court held that the effective date rule, 
38 U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 106 F.3d 
1577 (Fed. Cir. 1997).  In essence the new regulations may only 
be applied from the date they became effective forward.  For the 
period prior to November 7, 1996 only the old regulations may be 
applied.  

The veteran's post-traumatic stress disorder is currently rated 
as 30 percent disabling.  That rating represents definite 
impairment.  In Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for 
its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9. 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c).  
With these considerations and constraints in mind, the Board will 
address the merits of the claim at issue.  

A review of the veteran's medical history reveals that he was 
unable to cope with the stress of working at the post office.  
Subsequent, to those events the veteran sought treatment and 
medication for control of his anxiety and help with sleeping.  He 
divorced his second wife and is involved in an ""on and off" 
relationship with his girlfriend.  The veteran has reported being 
quick tempered.  On one occasion he reported becoming angry with 
the compensation and pension clerk at the VA.  

The subsequent VA examiners have indicated that the veteran's 
post-traumatic stress disorder causes moderate impairment.  GAF 
scores were 60 at the time of his examination in 1996 and 51 at 
the time of the 1998 VA examination.  As the Court noted in 
Carpenter v. Brown, 8 Vet. App.240, 242 (1995), Global Assessment 
of Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 55-60 
rating indicates "moderate difficulty in social, occupational, or 
school functioning."  In Richard v. Brown, 9 Vet. App. 266, 267 
(1996) the Court noted that a GAF score of 50 represented serious 
symptoms, or serious impairment in social occupational and school 
functioning.  

It appears that as a result of his post-traumatic stress disorder 
the veteran has altered his work pattern.  He was forced to 
retire from the Post Office and has subsequently sustained only 
part time employment at the VA canteen.  The veteran has stated 
that he does not think that he would be able to take the stress 
of a full time job.  

As noted above evaluations should include a review of the 
veteran's history, but history is not controlling over current 
symptomatology.  Although the veteran's symptoms have been noted 
to be moderate on examination, it appears that they have resulted 
in more substantial impairment; definite impairment at a minimum 
is shown.  The current regulations state that evaluations should 
be based on all of the evidence rather than the examiner's 
assessment of the level of impairment at the moment of the 
examination.  38 C.F.R. § 4.126.

Under the old criteria, the Board believes that the veteran has 
demonstrated considerable impairment in his ability to maintain 
favorable relationships.  He has had difficulty with supervisors 
and others at work.  He has been married twice.  He has 
consistently reported isolating himself.  He does not feel 
comfortable in stores.  When he must go out it creates anxiety.  
He appeared to stabilize with medication in late 1996 as he 
returned to a formal treatment program.  The Board is of the 
opinion that his presentation on the VA examination in 1996 and 
in subsequent outpatient treatment reports weighs against a 
finding of severe social and industrial impairment at that time.  

Based on the new criteria the veteran has demonstrated 
deficiencies and difficulties at work, with family relationships 
as well as with depression and anxiety.  The criteria for a 50 
percent rating would appear applicable here.  It is clear from 
the regulatory language that it is not necessary that the veteran 
demonstrate each symptom but that there be must deficiencies in 
most areas based on symptoms of that type.  The veteran has 
demonstrated impaired impulse control.  He has periods of 
threatening behavior toward his supervisor at work and toward 
both his spouses.  He has difficulty in adapting to stressful 
situations.  He has periods of depression.  He has difficulty 
functioning independently and asks his other to go to the grocery 
store for him.  He has been unable to establish and maintain 
relationships as demonstrated by his two divorces and on again 
off again relationship with his girlfriend.  

The veteran has been able to control his symptoms such as poor 
impulse control evidenced by his quick temper, by isolating 
himself.  He has avoided stressful work situations by working 
only part time.  These restrictions in his activities and 
interactions are evidence of serious impairment as reflected in a 
GAF rating of 51.  However, in 1998 he showed no memory 
impairment or overt signs of depression or agitation to the 
examiner and his judgment and insight were adequate.  

As noted previously a 70 percent rating contemplates occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  The Board has concluded for reasons 
stated herein that the impairment caused by the veteran's post-
traumatic stress disorder does not meet the criteria for a 70 
percent rating under either the old or new criteria.  

In reviewing the evidence the Board noted that Alcohol Abuse was 
diagnosed when the veteran was admitted to the VA hospital.  
Subsequent VA records have noted that the veteran uses alcohol to 
help him sleep and to control his symptoms.  There is no 
indication in the claims folder that the veteran's impairment in 
work efficiency and social interaction is due to the use of 
alcohol.  The VA hospital records noted that his alcohol abuse 
was secondary to his post-traumatic stress disorder.  When the 
veteran's claim was remanded to the RO, the VA examiner was 
specifically requested to indicate if any other disability caused 
psychiatric impairment.  No other psychiatric disorder was 
diagnosed.  For that reason the Board has concluded that the 
impairment demonstrated by the veteran is due to his post-
traumatic stress disorder.  


ORDER

An increased rating for post-traumatic stress disorder to 50 is 
granted, subject to regulations governing the award of monetary 
benefits.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

